840 N.E.2d 1229 (2006)
217 Ill. 2d 612
298 Ill. Dec. 794
PEOPLE State of Illinois, respondent,
v.
James HARRIS, petitioner.
No. 101013.
Supreme Court of Illinois.
January 25, 2006.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Harris, case No. 1-04-1062 (06/28/05). The case is remanded to the appellate court for further consideration in light of People v. Mata, case No. 99890, 217 Ill. 2d 535, 299 Ill. Dec. 649, 842 N.E.2d 686, 2005 WL 3432438 (12/15/05).